KENNEDY, Judge (specially concurring). {51} This ease speaks more to the consequences of failing to preserve issues at the trial level, than to the propriety of forming specialty courts. We should be mindful that children’s court itself is a creature of statute, being created under the umbrella of Article VI, Sections 1 and 13, of the New Mexico Constitution, conferring jurisdiction on the district courts over “special cases and proceedings as may be conferred by law.” NMSA 1978, § 32A-1-5 (1993); see, e.g., In re Santillanes, 47 N.M. 140, 138 P.2d 503 (1943) (holding that juvenile court is created by the legislature pursuant to Art. VI, § 13). The power to prescribe rules and procedures for the children’s court has been given to the Supreme Court. Section 32A-1-5(B). {52} The underlying issue for consideration is the process by which specialty/therapeutic courts (drug court, grade court, domestic violence court, homeless court) come to be, as mixing therapeutic goals with punitive measures are matters of broad policy and great political scope. Candace McCoy, The Politics of Problem-Solving: An Overview of the Origins and Development of Therapeutic Courts, 40 Am.Crim. L.Rev. 1513-1534 (2003). {53} In this case a relationship outside the court and the parties (State, parents, child) is established. For example, the grade court procedures notify children and parents that if grades drop, the parents may be required to attend school with their student/child. The parents agree to abide by this requirement — but by what authority can this bind a security-conscious school (and all schools are or should be these days) to allow the parents to be on school property or in class? Then, too, the culture of going along with court programs in the name of trying to fix pi'oblems may clash with prosecutors’ duties to seek punitive sanctions for delinquent offenses, and defense counsel’s burden of zealous representation. See, e.g., Wendy N. Davis, The Justice System Special Problems for Specialty Courts: Clients get Needed Treatment Rather than Jail Time, but Prosecutors and Defense Lawyers Alike Worry about Compromising their Roles as Advocates, 89 A.B.A. J. 32-37 (Feb.2003). {54} Here, we consider the children’s court’s coercive powers to enforce its orders in a vacuum-devoid of questions of inherent powers to create grade court, or whether the orders thus enforced were proper. Such questions, in a broad range, are crucial and primordial. The courts and legislature are in need of bx’oader cooperation and coordination in the pursuit of alternatives to tx-aditional criminal, mental health, juvenile, and other therapeutic solutions through the courts. I concur fully with the majox'ity and only write separately to encourage a spirit of leadership and enterpxnse in generating solutions to what in this ease is the elephant behind the door.